Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/343,318 filed on 06/09/2021. Claims 1-20 are pending in this communication.

Priority
This application claims priority from KOREA, REPUBLIC OF 10-2020-0123320 09/23/2020. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2021 and 03/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Objection 
The title of the invention is not descriptive. A new title is requested which is clearly indicative of the invention to which the claims are directed to. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over TAMAYO-RIOS; Matthew, Pub. No.: US 2013/0329883 A1 in view of MALETSKY; Kerry D., Pub. No.: US 2007/0226514 A1.

Regarding Claim 1, TAMAYO-RIOS discloses an encryption device, comprising:
a parameter generating circuit configured to generate an encryption parameter {[0006], “provide an obfuscation function that hides parameters of an encryption function generating the encrypted data”. Examiner’s note: encryption parameters or specs generated in Fig.5 cited below where homomorphic circuit generation process utilizes multivariate encryption polynomials which is represents operations to be performed} including a number of initial valid bits {[0031], “A Boolean function on n bits is a function f:  Z2 n   -> Z2 that maps n input variables to [0] or [1] in Z2. In other words a function that maps an n bit Boolean vector m to 1 output bit (b=f(m)). There are various ways of representing a Boolean function, such as but not limited to, algebraic normal form, conjunctive normal form, disjunctive normal form, canonical sum of products (and product of sums), and binary decision diagrams.” Examiner’s note: the bits represents mapping of homomorphic operation, i.e. encryption parameters} based on an operation scenario {[0005], “providing a multivariate function polynomial that represents an operation to be performed on the encrypted data set, and recomposing the function polynomial with encryption polynomial” … [0015], “FIG. 5 is a functional diagram of a homomorphic circuit generation process in a homomorphic encryption system that utilizes multivariate encryption polynomials”};
an encryption circuit configured to generate a cipher text {Fig.1 element 104} by encrypting {element 112} a plain text received from the outside {element 102}, based on the encryption parameter {element 120, (see [0005] text cited above) … [0052], “As shown in diagram 100 of FIG. 1, the basic homomorphic encryption process comprises encrypting plaintext data 102 through a homomorphic encryption operation 112. This produces ciphertext 104, which is the encrypted plaintext”};
an operation circuit configured to generate a final cipher text by performing a plurality of operations on the cipher text according to the operation scenario and to tag {Examiner’s note: see operation examples above cited in [0031] above where bits performs a ‘tag’ corelating the encryption operation based on encryption parameters as reasoned above}, to the final cipher text, … [prior encryption operations] performed on the final cipher text {element 106 – ‘encrypted result’, element 114 – ‘function’ & [0052], “A function 114 can be performed on the ciphertext 104 to produce an encrypted result 106”}; and
a decryption circuit configured to generate a decrypted plain text by decrypting the final cipher text and to output a number of reliable bits of the decrypted plain text… [based on prior encryption operations] {[0052], “This result data can then be decrypted 116 to produce the decrypted result data 108”}.
TAMAYO-RIOS, however, does not explicitly disclose
… history information of the operations … decryption … [based on prior encryption operations].
In an analogous reference MALETSKY discloses
… history information of the operations {[0051], “Multiple record secrets may be attached to records. The SBPU 100 provides a flexible mechanism to overlay various capabilities on the same secret, or to provide different secrets for each capability”. Examiner’s note: ‘record secrets’ are functioning a history of prior encryption operation. Further saved templates hold operation records [ABS.]} … decryption … [based on prior encryption operations] {[0104], “The first symmetric key is used for all subsequent … decryption operations on records attached to this parent, while the second is SysKey, which is used to obfuscate results from the SBPU 100” … [0106]”}
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify TAMAYO-RIOS’s technique of ‘performing homomorphic encryption based on selected encryption parameters and a decryption operation is conducted on the encrypted content as per recorded encryption parameters’ for ‘creating record or history of encryption operations and decrypt according to recorded encryption operation before delivering data to an end user’, as taught by MALETSKY, in order to keep consistency of encryption decryption according to encryption parameter or scope of operation records. The motivation is to avoid data intrusion during encryption decryption intermediate operations where an intruder takes opportunity of hacking secrets during various steps of encryption operation prior to final deliver.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, TAMAYO-RIOS as modified by MALETSKY discloses all the features of claim 1. The combination further discloses
 wherein the parameter generating circuit is further configured to determine the number of initial valid bits based on a number of multiplication operations included in the operation scenario and to generate the encryption parameter including the number of initial valid bits {TAMAYO-RIOS: [0031], “A Boolean function on n bits is a function f:  Z2 n   -> Z2 that maps n input variables to [0] or [1] in Z2. In other words a function that maps an n bit Boolean vector m to 1 output bit (b=f(m)). There are various ways of representing a Boolean function, such as but not limited to, algebraic normal form, conjunctive normal form, disjunctive normal form, canonical … product of sums …, and binary decision diagrams.” Examiner’s note: the bits represents mapping of homomorphic operation, i.e. number of multiplications related to encryption parameters}.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAMAYO-RIOS; Matthew, Pub. No.: US 2013/0329883 A1.

Regarding Claim 10, TAMAYO-RIOS anticipated an operating method of an encryption device, the method comprising:
generating an encryption parameter {[0006], “provide an obfuscation function that hides parameters of an encryption function generating the encrypted data”. Examiner’s note: encryption parameters or specs generated in Fig.5 cited below where homomorphic circuit generation process utilizes multivariate encryption polynomials which is represents operations to be performed} including a number of initial valid bits {[0031], “A Boolean function on n bits is a function f:  Z2 n   -> Z2 that maps n input variables to [0] or [1] in Z2. In other words a function that maps an n bit Boolean vector m to 1 output bit (b=f(m)). There are various ways of representing a Boolean function, such as but not limited to, algebraic normal form, conjunctive normal form, disjunctive normal form, canonical sum of products (and product of sums), and binary decision diagrams.” Examiner’s note: the bits represents mapping of homomorphic operation, i.e. encryption parameters} based on an operation scenario of a homomorphic operation {[0005], “providing a multivariate function polynomial that represents an operation to be performed on the encrypted data set, and recomposing the function polynomial with encryption polynomial” … [0015], “FIG. 5 is a functional diagram of a homomorphic circuit generation process in a homomorphic encryption system that utilizes multivariate encryption polynomials”};
generating a cipher text {Fig.1 element 104} by encrypting {element 112} a plain text received from the outside {element 102}, based on the encryption parameter {element 120, (see [0005] text cited above) … [0052], “As shown in diagram 100 of FIG. 1, the basic homomorphic encryption process comprises encrypting plaintext data 102 through a homomorphic encryption operation 112. This produces ciphertext 104, which is the encrypted plaintext”};
generating a final cipher text by performing a plurality of operations on the cipher text according to the operation scenario {element 106 – ‘encrypted result’, element 114 – ‘function’ & [0052], “A function 114 can be performed on the ciphertext 104 to produce an encrypted result 106”}; and
outputting a decrypted plain text by decrypting the final cipher text {[0052], “This result data can then be decrypted 116 to produce the decrypted result data 108”}.

Regarding Claim 11, TAMAYO-RIOS anticipated all the features of claim 10 and further anticipates wherein the generating of the encryption parameter comprises:
counting a number of multiplication operations included in the operation scenario; and determining the number of initial valid bits based on the number of multiplication operations counted in the operation scenario {[0031], “A Boolean function on n bits is a function f:  Z2 n   -> Z2 that maps n input variables to [0] or [1] in Z2. In other words a function that maps an n bit Boolean vector m to 1 output bit (b=f(m)). There are various ways of representing a Boolean function, such as but not limited to, algebraic normal form, conjunctive normal form, disjunctive normal form, canonical sum of products (and product of sums), and binary decision diagrams.” Examiner’s note: the bits represents mapping of homomorphic operation, i.e. encryption parameters}.

Regarding claim 17, claim 17 is claim to a storage controller using the device of claim 1. Therefore, claim 17 is rejected for the reasons set forth for claim 1.

Regarding claim 18, claim 18 is a dependent claim of claim 17, claim 18 is claim to storage controller using the method of claim 11. Therefore, claim 18 is rejected for the reasons set forth for claim 11.

Allowable subject matter
Claim 3 (and proper antecedent basis from claim 2) will be allowable if written in independent form with base device claim 1; claims 12 & 15 (and proper antecedent basis from intervening claims) will be allowable if written in independent form with base method claim 10, and claims 19 & 20 will be allowable if written in independent form with base storage controller claim 17. Dependent claims of claim 3: 4-9, dependent claims of claims 12, 15: 13, 14 & 16 are also objected.
The dependent claims which further limit claims 1, 10 and 17 also are allowable by virtue of their dependency. 
Reasons of allowance for claim 1:
what is missing from the prior arts is - the encryption parameter includes a total length of the cipher text and a number of error bits included in the cipher text, and the parameter generating circuit is further configured to determine the total length of the cipher text and the number of error bits based on a security level received from the outside.

Conclusion
Following prior art has been consulted but is not applied:
MATEOSKY; John P. et al. (US 2014/0312931 A1): “The number of bits used to represent the filter tap coefficients, or equivalently the number of distinct filter tap coefficient values, determines the mapping complexity and the number of multiplications. The tap positions of the various distinct values that represent the filter tap coefficients determine the particular routing. The filter order (number of filter tap coefficients) determines the size of the memory needed to store a time window of the input sequence.”;
HOWE; Wayne R. et al. (US 2019/0097788 A1) – Systems and methods for facilitating iterative key generation and data encryption and decryption: “logic circuit 335 may generate the number of bits needed for the desired security level over one iteration (e.g., one set of 8-bit truly random bit streams in each of the memories 315, 325, and 340) or over multiple iterations.” and
HIRANO; Takato et al. (US 2013/0318351 A1) – “Using the processing device 911, the group determination unit 421 generates the prime number q, based on the size (number of bits) defined according to the security level.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491